       Case 2:20-cv-01046-JAM-AC Document 8 Filed 06/25/20 Page 1 of 2



 1   Kevin T. Snider, State Bar No. 170988
 2
     Counsel of record
     Michael J. Peffer, State Bar. No. 192265
 3   Matthew B. McReynolds, State Bar No. 234797
 4   PACIFIC JUSTICE INSTITUTE
     9851 Horn Road, Suite 115
 5   Sacramento, CA 95827
 6   Tel.: (916) 857-6900
     Email: ksnider@pji.org
 7           mpeffer@pji.org
 8           mmcreynolds@pji.org

 9   Attorneys for Plaintiffs
10
                       IN THE UNITED STATES DISTRICT COURT
11                   FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                              )                 Case No.: 2:20-cv-01046
13    MOUNTAIN CHRISTIAN                      )
      FELLOWSHIP, REFUGE CHURCH, )
14
                                              )                 PLAINTIFFS’ NOTICE OF
15          Plaintiffs,                       )                 DISMISSAL
16                                            )
     v.                                       )
17                                                              Action filed 05/21/2020
                                              )
18
     GAVIN NEWSOM, in his official            )
     capacity as Governor of California;      )
19   SONIA ANGELL, in her official            )
20   capacity as California Public Health     )
     Officer; XAVIER BECERRA, in his          )
21   official capacity as Attorney General of )
22   California and DOES 1-50,                )
23
                                              )
           Defendants.                        )
24
25
26
27
     _________________________________________________________________________________________________________
28
                                             Plaintiffs’ Notice of Dismissal

                                                          -1-
       Case 2:20-cv-01046-JAM-AC Document 8 Filed 06/25/20 Page 2 of 2



 1               PLAINTIFFS’ NOTICE OF DISMISSAL OF COMPLAINT
 2          Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiffs
 3   Mountain Christian Fellowship and Refuge Church hereby dismiss all causes of
 4   action in the complaint against Defendants Gavin Newsom, Sonia Angell, and
 5   Xavier Becerra without prejudice.
 6
             Plaintiffs dismiss the complaint in that, since the initial filing of the action,
 7
     religious assemblies in the County of Calaveras have been allowed by public health
 8
     officials to meet for religious assembly before the opening of schoolhouses.
 9
            None of the Defendants have filed a responsive pleading to the complaint nor
10
     a motion for summary judgment as to these claims. Dismissal under Rule 41(a)(1) is
11
     therefore appropriate.
12
            Dated: June 25, 2020
13
14
                                                                /s/ Kevin T. Snider
15                                                              Kevin T. Snider
16
                                                                Counsel of Record
                                                                Michael J. Peffer
17                                                              Matthew B. McReynolds
18                                                              Attorneys for the Plaintiffs

19
20
21
22
23
24
25
26
27
     _________________________________________________________________________________________________________
28
                                             Plaintiffs’ Notice of Dismissal

                                                          -2-
